 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this
7th day of March, 2007 (the “Effective Date”) by and between REPROS THERAPEUTICS
INC., a Delaware corporation (the “Company”), and ANDRE van AS, M.D., PH.D. (the
“Employee”).
WITNESSETH
     WHEREAS, Employee is currently employed by the Company as its Senior Vice
President of Regulatory and Clinical Affairs and Chief Medical Officer pursuant
to the terms of that certain Offer Letter dated as of December 4, 2006 (the
“Offer Letter “); and
     WHEREAS, the Offer Letter contemplated and provided that the Company and
Employee would enter into a six month rolling Employment Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
     1. Amendment and Restatement of Prior Offer Letter. The Offer Letter is
hereby amended in its entirety and restated herein. Such amendment and
restatement is effective upon the execution of this Agreement by the Company and
Employee. Upon such execution, all terms, conditions and rights granted in the
Offer Letter are hereby waived, released and superseded in their entirety and
shall have no further force or effect.
     2. Employment.
     (a) The Company hereby employs the Employee and the Employee hereby accepts
employment as the Senior Vice President of Regulatory and Clinical Affairs and
Chief Medical Officer of the Company, subject to the direction of the Board of
Directors and the Company’s President and CEO. Employee agrees that he shall
perform and discharge well and faithfully the duties and responsibilities that
are assigned to him by the Board of Directors and/or the President and CEO. The
Employee agrees to devote such of his time, attention and energy to the business
of the Company, and any of its subsidiaries or affiliates, as may be required to
perform the duties and responsibilities assigned to him by the Board of
Directors and/or the President and CEO to the best of his ability and with
requisite diligence.
     (b) In exchange for the accelerated vesting of Employee’s Option (as
defined in Section 4(b) below), as provided in Section 4(b) below, in the event
of a Change of Control (as defined in Section 7(d) below) of the Company,
Employee agrees that he will be available for a period of one year to the
acquiring company, at a pay rate equal to no less than Employee’s then-current
salary at the time of acquisition, to perform such services as the acquiring
company may reasonably require, consistent with Employee’s duties hereunder.

 



--------------------------------------------------------------------------------



 



     (c) The Employee agrees to comply in all material respects, at all times
during the Term (as defined in Section 3 hereof), with all applicable policies,
rules and regulations of the Company.
     3. Term. Subject to the terms hereof, this Agreement shall commence on the
Effective Date hereof and shall terminate on the first anniversary of the
Effective Date (the “Initial Term”); provided, that this Agreement will
automatically renew for successive one-year periods after the Initial Term (each
an “Additional Term”) unless terminated in accordance with Section 7. The
Initial Term together with any Additional Term shall be referred to herein as
the “Term.”
     4. Compensation.
     (a) The Company agrees to pay to Employee during the Initial Term a base
monthly salary of $21,750.00, payable in equal semi-monthly installments or on
any other periodic basis consistent with the Company’s payroll procedures,
subject only to such payroll and withholding deductions as are required by
applicable federal and state laws. The base monthly salary for such Additional
Term shall be reviewed on an annual basis by the Board of Directors and
recommendations for a salary adjustment shall be made based on both individual
and corporate performance; provided, however, that there is no assurance that
the base monthly salary will be increased for any subsequent Additional Term,
such decision to be within the discretion of the Board of Directors.
     (b) The Company has issued, to Employee, an incentive stock option (the
“Option”) to purchase 50,000 shares of the Company’s Common Stock under the
Company’s Stock Option Plan, at an exercise price equal to the closing price of
the Company’s Common Stock on the Nasdaq Global Market on the date of Employee’s
commencement of employment (December 16, 2006). Such shares shall vest and be
exercisable at a rate of 1/12th of the total thereof for each three month period
of Employee’s employment following the Effective Date, provided that all shares
shall vest and be exercisable in the event of a Change of Control (as defined
below).
     5. Fringe Benefits; Expenses.
     (a) So long as the Employee is employed by the Company, the Employee shall
participate in all employee benefit plans sponsored by the Company for its
executive employees, including, but not limited to, vacation policy, health
insurance, dental insurance and retirement plans; provided, however, that the
nature, amount and limitations of such plans shall be determined from time to
time by the Board of Directors of the Company.
     (b) The Company agrees to reimburse the Employee for all reasonable
out-of-pocket expenses incurred by him in the performance of his duties, subject
to the submission of appropriate documentation in accordance with the Company’s
expense reimbursement policy as in existence from time to time.
     (c) The Company agrees that it will pay all of Employee’s reasonable
expenses associated with travel between the Company’s headquarters in The
Woodlands,

2



--------------------------------------------------------------------------------



 



Texas and Employee’s residence in Pennsylvania, and to/from any other locations
required in the performance of his duties hereunder. If mutually agreed, the
Company will provide temporary living arrangements for Employee in The
Woodlands, including rental or lease of a vehicle.
     6. Confidential Information and Non-Competition. The Employee has executed
and agrees to comply with the Confidentiality, Proprietary Information and
Inventions and Non-Competition Agreement, a copy of which is attached as
Exhibit A hereto and incorporated herein by reference.
     7. Termination.
     (a) At any time during the Term, the Company may, at its sole discretion,
discharge the Employee, with or without “Cause”. Such termination shall be
effective on delivery of written notice to the Employee of the Company’s
election to terminate this Agreement under this Section 7. For purposes of this
Agreement, the following events shall constitute “Cause”: (i) the conviction of
the Employee by a court of competent jurisdiction of a crime involving moral
turpitude; (ii) the commission, or attempted commission, by the Employee of an
act of fraud on the Company; (iii) the misappropriation, or attempted
misappropriation, by the Employee of any funds or property of the Company;
(iv) the continued and unreasonable failure by the Employee to perform in any
material respect his obligations under the terms of this Agreement; (v) the
knowing engagement by the Employee, without the written approval of the Board of
Directors, in any direct, material conflict of interest with the Company without
compliance with the Company’s conflict of interest policy; (vi) the knowing
engagement by the Employee, without the written approval of the Board of
Directors, in any activity which competes with the business of the Company or
which would result in a material injury to the Company; or (vii) the knowing
engagement by the Employee in any activity that would constitute a material
violation of the provisions of the Company’s Insider Trading Policy or Business
Ethics Policy, if any, then in effect.
If the Company terminates the Employee’s employment under this Agreement for
reasons other than Cause or if Employee terminates his employment for Good
Reason (as defined below), then the Company shall, subject to the terms of this
Section 7, pay to the Employee (or his estate or representative, as appropriate)
an amount equal to six (6) months compensation at his then current salary,
payable bi-monthly or in accordance with the Company’s payroll procedures, and
shall continue to provide benefits in the kind and amounts provided up through
the date of termination for the six (6) month period, including, without
limitation, continuation of any Company-paid benefits as described in Section 5
of this Agreement for the Employee and his family. Under no circumstances shall
the Employee be entitled to any compensation or continuation of benefits for any
period of time following his termination if his termination is for Cause. If the
Company terminates the Employee’s employment under this Agreement for reasons
other than Cause, the Employee agrees to accept, in full settlement of any and
all claims, losses, damages and other demands that the Employee may have arising
out of such termination as liquidated damages and not as a penalty, the six (6)
month salary payments and continuation of Company-paid benefits as set forth
above. The Employee hereby waives

3



--------------------------------------------------------------------------------



 



any and all rights that he may have to bring any cause of action or proceeding,
as a result of such termination, except to enforce the Company’s obligation to
pay amounts owing pursuant to this Section 7.
     (b) This Agreement will terminate automatically on the earliest to occur
of: (i) the death or disability of the Employee; or (ii) the voluntary
retirement of the Employee.
     (c) If at any time during the Term of this Agreement, the Employee is
unable to perform effectively his duties hereunder because of physical or mental
disability, the Company shall continue payment of compensation as provided in
Section 4 hereof during the first six-month period of such disability to the
extent not covered by the Company’s disability insurance policies. On the
expiration of such six-month period, the Company, at its sole discretion, may
continue payment of the Employee’s salary for such additional periods as the
Company elects or may terminate this Agreement without any further obligations
thereunder. If the Employee should die during the Term of this Agreement, the
Employee’s employment and the Company’s obligations hereunder shall terminate as
of the last day of the month in which the Employee’s death occurs.
     (d) As used in this Agreement, “Good Reason” shall mean a material
diminution in the title, powers, duties, responsibilities or functions of the
Employee as described in Section 2 above within one year following the
occurrence of a Change of Control.
     As used in this Agreement, a “Change of Control” shall mean:
     (i) the acquisition after the Effective Date by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended) (a “Person”) of beneficial ownership of 30% or
more of either (x) the then outstanding shares of common stock of the Company
(the “Outstanding Common Stock”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”), provided that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (D) any acquisition by any corporation pursuant to
a transaction which complies with clauses (A), (B) and (C) of subsection
(ii) hereof; or
     (ii) consummation after the Effective Date of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Transaction”) in each case, unless,
following such Corporate Transaction, (A) (1) all or substantially all of the
persons who were the beneficial owners of the Outstanding

4



--------------------------------------------------------------------------------



 



Common Stock immediately prior to such Corporate Transaction beneficially own,
directly or indirectly, more than 30% of the then outstanding shares of common
stock of the corporation resulting from such Corporate Transaction, and (2) all
or substantially all of the persons who were the beneficial owners of the
Outstanding Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 30% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction,
as the case may be, (B) no Person (excluding (1) any corporation resulting from
such Corporate Transaction or any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Corporate Transaction and
(2) any Person approved by the members of the Board in office immediately prior
to such Corporate Transaction) beneficially owns, directly or indirectly, 30% or
more of the then outstanding shares of common stock of the corporation resulting
from such Corporate Transaction or the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to such Corporate Transaction and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction were members of the Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Corporate Transaction.
     (e) At any time during the Term of this Agreement, the Employee may
terminate this Agreement by giving at least thirty (30) days written notice to
the Company of his intent to terminate this Agreement, with the date of
termination to be specified in such notice.
     (f) If this Agreement is terminated by the Employee pursuant to Section
7(e) hereof, then the Company will have no obligation to pay any amount to the
Employee other than amounts earned or accrued pursuant to Section 4 hereof, but
which have not yet been paid, as of the date of termination.
     8. Assignment by Employee. Except as otherwise expressly provided herein,
the Employee agrees for himself, and on behalf of his executors and
administrators, heirs, legatees, distributees and any other person or persons
claiming any benefits under him by virtue of this Agreement, that this Agreement
and the rights, interests and benefits hereunder shall not be assigned,
transferred, pledged or hypothecated in any way by the Employee or any executor,
administrator, heir, legatee, distributee or person claiming under the Employee
by virtue of this Agreement and shall not be subject to execution, attachment or
similar process. Any attempt at assignment, transfer, pledge or hypothecation or
other disposition of this Agreement or of such

5



--------------------------------------------------------------------------------



 



rights, interests and benefits contrary to the foregoing provision, or the levy
of any attachment or similar process thereupon, shall be null and void and
without effect.
     9. Successors of the Company. This Agreement shall be binding on and inure
to the benefit of any Successor (as hereinafter defined) of the Company and any
such Successor shall be deemed substituted for the Company under the terms of
this Agreement. As used in this Agreement, the term “Successor” shall include
any person, firm, corporation or other business entity which at any time,
whether by merger, purchase or otherwise, acquires all or substantially all of
the assets or businesses of the Company; but no such substitution shall relieve
such companies of their original obligations hereunder. This Agreement may not
otherwise be assigned by the Company without the Employee’s consent to any
person, firm, corporation, limited liability company, trust or other entity.
     10. Notices. All notices or other communications that are required or may
be given under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered in person, transmitted by telecopier or mailed by
registered or certified first class mail, postage prepaid, return receipt
requested, to the parties hereto at the address set forth below (as the same may
be changed from time to time by notice similarly given) or the last known
business or residence address of such other person as may be designated by
either party hereto in writing.

     
 
  If to the Company:
 
   
 
  Repros Therapeutics Inc.
 
  2408 Timberloch Place, Suite B-7
 
  The Woodlands, Texas 77380
 
  Attn: Joseph S. Podolski
 
   
 
  If to the Employee:
 
   
 
  Andre van As, M.D., Ph.D.
 
  1273 Robynwood Lane
 
  Westchester, PA 19380

     11. Waiver of Breach. A waiver by the Company or the Employee of a breach
of any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any other breach by the other party.
     12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.
     13. Severability. If any provision of this Agreement shall, for any reason,
be held to violate any applicable law, and so much of said Agreement is held to
be unenforceable, then the invalidity of such specific provision herein shall
not be held to invalidate any other provision herein which shall remain in full
force and effect.
     14. Amendment. This Agreement constitutes and contains the entire agreement
of the parties and supersedes any and all prior negotiations, correspondence,
understandings and agreements between the parties respecting the subject matter
hereof including, but not limited to,

6



--------------------------------------------------------------------------------



 



the Offer Letter. This Agreement may be modified only by an agreement in writing
executed by all the parties hereto.
     15. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
     16. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one instrument.
     17. Cumulative Remedies. All rights and remedies hereunder are cumulative
and are in addition to all other rights and remedies provided by law, agreement
or otherwise.
[Remainder of page left blank intentionally.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

              COMPANY:
 
            REPROS THERAPEUTICS INC.
 
       
 
  By:   /s/ Joseph S. Podolski
 
       
 
      Joseph S. Podolski
 
      President and Chief Executive Officer
 
            EMPLOYEE:
 
       
 
  By:   /s/ Andre van As, M.D., Ph.D.
 
       
 
      Andre van As, M.D., Ph.D.

 



--------------------------------------------------------------------------------



 



Exhibit A
Proprietary Information and Inventions and Non-Competition Agreement between the
Company and
Employee
(See attached)

 